Exhibit 10.4

 

SNH SHARES

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

 

BY AND AMONG

 

SENIOR HOUSING PROPERTIES TRUST,

 

REIT MANAGEMENT & RESEARCH TRUST,

 

BARRY M. PORTNOY

 

AND

 

ADAM D. PORTNOY

 

Dated as of June 5, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II LOCK-UP AGREEMENT

6

 

 

 

Section 2.1

Restrictions on Transfer of Common Shares

6

 

Section 2.2

Legend

7

 

Section 2.3

Stop Transfer

7

 

 

 

 

ARTICLE III REGISTRATION RIGHTS

7

 

 

 

Section 3.1

Demand Registration

7

 

Section 3.2

Piggy-Back Registration

9

 

 

 

 

ARTICLE IV REGISTRATION PROCEDURES

11

 

 

 

Section 4.1

Filings; Information

11

 

Section 4.2

Shelf Offering

15

 

Section 4.3

Registration Expenses

15

 

Section 4.4

Information

16

 

Section 4.5

Shareholder Obligations

16

 

Section 4.6

Lock-Up in an Underwritten Public Offering

16

 

 

 

 

ARTICLE V INDEMNIFICATION

17

 

 

 

Section 5.1

Indemnification by REIT

17

 

Section 5.2

Indemnification by Shareholders

17

 

Section 5.3

Contribution

18

 

Section 5.4

Certain Limitations, Etc.

18

 

 

 

 

ARTICLE VI UNDERWRITING AND DISTRIBUTION

19

 

 

 

Section 6.1

Rule 144

19

 

 

 

 

ARTICLE VII MISCELLANEOUS

19

 

 

 

Section 7.1

Notices

19

 

Section 7.2

Assignment; Successors; Third Party Beneficiaries

20

 

Section 7.3

Prior Negotiations; Entire Agreement

21

 

Section 7.4

Governing Law; Venue; Arbitration

21

 

Section 7.5

Severability

24

 

Section 7.6

Counterparts

24

 

Section 7.7

Construction

24

 

Section 7.8

Waivers and Amendments

25

 

Section 7.9

Specific Performance

25

 

Section 7.10

Further Assurances

25

 

Section 7.11

Exculpation

25

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AND LOCK-UP AGREEMENT

 

This Registration Rights and Lock-Up Agreement (as amended, supplemented or
restated from time to time, this “Agreement”) is entered into as of June 5,
2015, by and among Senior Housing Properties Trust, a Maryland real estate
investment trust (“REIT”), Reit Management & Research Trust, a Massachusetts
business trust (“TRUST”), and Barry M. Portnoy and Adam D. Portnoy (each a
“Founder” and together with TRUST and including their respective successors and
permitted assigns, “Shareholders”).  REIT and Shareholders are each referred to
as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties are entering into this Agreement in connection with the
consummation of the transactions contemplated in that certain Transaction
Agreement, dated as of the date hereof (the “Transaction Agreement”), by and
among REIT, TRUST, Reit Management & Research LLC, a Maryland limited liability
company (“LLC”), and Reit Management & Research Inc., a Maryland corporation
(“INC”);

 

WHEREAS, the consummation of the transactions contemplated by the Transaction
Agreement on the terms set forth therein is a condition and material inducement
to each Shareholder’s entry into this Agreement;

 

WHEREAS, TRUST, Barry M. Portnoy and Adam D. Portnoy currently hold common
shares of beneficial interest, par value $.01 per share, of REIT (“Common
Shares”); and

 

WHEREAS, pursuant to the terms of the Transaction Agreement, TRUST acquired from
INC, and also currently holds, Common Shares;

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“AAA” is defined in Section 7.4(c)(i).

 

“Appellate Rules” is defined in Section 7.4(c)(vi).

 

“Award” is defined in Section 7.4(c)(iv).

 

--------------------------------------------------------------------------------


 

“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Boston, Massachusetts or Baltimore, Maryland are authorized or
required by Law to close.

 

“Chosen Courts” is defined in Section 7.4(b).

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Common Shares” is defined in the recitals to this Agreement.

 

“Company Change of Control” shall be deemed to have occurred upon any of the
following events:

 

(a)                                 any “person” or “group”(as such terms are
used in Sections 13(d) of the Exchange Act), other than a Permitted Transferee,
becomes the “beneficial owner” (as defined in Rule 13d-3 and Rule 13d-5
promulgated under the Exchange Act, except that any person shall be deemed to
beneficially own securities such person has a right to acquire whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the then outstanding voting
power of the voting securities of REIT;

 

(b)                                 the consummation of any direct or indirect
sale, lease, transfer, conveyance or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of REIT
(including securities of REIT’s subsidiaries) on a consolidated basis, other
than a sale, lease, transfer, conveyance or other disposition to an entity to
which LLC provides or has agreed to provide management services; or

 

(c)                                  at any time, the Continuing Company
Trustees cease for any reason to constitute the majority of REIT’s Board of
Trustees.

 

“Continuing Company Trustees” shall mean, as of any date of determination, any
member of the Board of Trustees of REIT who was (A) a member of the Board of
Trustees of REIT as of the date of this Agreement or (B) nominated for election
or elected to the Board of Trustees of REIT by, or whose election to the Board
of Trustees of REIT was made or approved by, the affirmative vote of, a majority
of Continuing Company Trustees who were members of the Board of Trustees of REIT
at the time of such nomination or election (and not including a trustee whose
initial assumption of office is in connection with an actual or threatened
contested solicitation, including, without limitation, a consent or proxy
solicitation, relating to the election of trustees of REIT or an unsolicited
tender offer or exchange offer for REIT’s voting securities).

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

 

“Covered Liabilities” is defined in Section 5.1.

 

“Demand Registration” is defined in Section 3.1(a).

 

2

--------------------------------------------------------------------------------


 

“Demanding Shareholders” is defined in Section 3.1(a).

 

“Disputes” is defined in Section 7.4(c)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Founder” is defined in the preamble to this Agreement.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Immediate Family Member” as used to indicate a relationship with any
individual, means (a) any child, stepchild, parent, stepparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and any other individual (other than a tenant or employee)
sharing the household of that individual or (b) a trust, the beneficiaries of
which are the individual and/or any Immediate Family Member of that individual.

 

“INC” is defined in the recitals to this Agreement.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“LLC” is defined in the recitals to this Agreement.

 

“Lock-Up Period” means the period beginning on the date hereof and ending on the
date that is the earliest to occur of: (a) the ten (10th) anniversary of the
date hereof; (b) a Company Change of Control; (c) REIT’s announcement of a
proposed transaction or series of proposed transactions pursuant to which
(i) the Common Shares will cease to be traded on a Stock Exchange, (ii) the
Common Shares will become eligible for termination of their registration under
the Exchange Act or (iii) REIT will become eligible to terminate or suspend its
reporting obligations under the Exchange Act with respect to the Common Shares,
and (d) the termination of the Second Amended and Restated Business Management
Agreement dated as of June 5, 2015, by and between REIT and LLC pursuant to its
terms.

 

“Lock-Up Shares” mean the 2,345,000 Common Shares which TRUST acquired from INC
pursuant to the Transaction Agreement, and which are owned and held of record by
TRUST as of the date hereof or have been Transferred to a Permitted Transferee
in accordance with Section 2.1 and are owned and held of record by that
Permitted Transferee (and shall include any shares of beneficial interest of
REIT issued in respect thereof as a result of any stock split, stock dividend,
share exchange, merger, consolidation or similar recapitalization); provided,
however, that such Common Shares shall cease to be Lock-Up Shares hereunder as
of the end of the Lock-Up Period.

 

3

--------------------------------------------------------------------------------


 

“Maximum Number of Shares” is defined in Section 3.1(c).

 

“Party” is defined in the preamble to this Agreement.

 

“Permitted Transfer” means any of the following:

 

(a)                                 the Transfer of any Lock-Up Shares to one or
more Permitted Transferees;

 

(b)                                 a pledge of any Lock-Up Shares that creates
a security interest in the pledged Lock-Up Shares pursuant to a bona fide loan
or indebtedness transaction, in each case, with a third party lender that makes
the loan in the ordinary course of its business, so long as TRUST or one or more
Permitted Transferees, as the case may be, continue(s) to exercise exclusive
voting control over the pledged Lock-Up Shares; provided, however, that a
foreclosure on the pledged Lock-Up Shares or other action that would result in a
Transfer of the pledged Lock-Up Shares to the pledgee shall not be a “Permitted
Transfer” within the meaning of this paragraph (b) of this definition unless the
pledgee is a Permitted Transferee;

 

(c)                                  the existence or creation of a power of
appointment or authority that may be exercised with respect to a Lock-Up Share
held by a trust; provided, however, that the Transfer of the Lock-Up Share upon
the exercise of the power of appointment or authority to someone other than a
Permitted Transferee shall not be a “Permitted Transfer” within the meaning of
this paragraph (c) of this definition;

 

(d)                                 any Transfer by will or pursuant to the Laws
of descent and distribution by any individual described in paragraph (a) of the
definition of Permitted Transferee; or

 

(e)                                  any Transfer to REIT or approved by the
Board of Trustees of REIT in its sole discretion.

 

“Permitted Transferee” means any of the following:

 

(a)                                 TRUST, any Founder or an Immediate Family
Member of a Founder or any lineal descendant of any Founder or its Immediate
Family Member; and

 

(b)                                 any entity Controlled by any Person
referenced in paragraph (a) of this definition (including an organization that
is described in Section 501(c)(3) of the Code (or any corresponding provision of
a future United States Internal Revenue law) which is exempt from income
taxation under Section 501(a) thereof; provided, however, an entity Controlled
by any Person referenced in paragraph (a) of this definition shall only remain a
Permitted Transferee for as long as such entity is Controlled by such Person.

 

For purposes of this definition, “lineal descendants” shall not include
individuals adopted after attaining the age of eighteen (18) years and the
adopted individual’s descendants.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

4

--------------------------------------------------------------------------------


 

“Piggy-Back Registration” is defined in Section 3.2(a).

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, including all materials incorporated by reference in such
Prospectus.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

 

“Registration Period” means the period beginning on the date that is one hundred
eighty (180) days after the date hereof and ending on the date and time at which
Shareholders (including its successors and permitted assigns) no longer hold any
Registrable Securities.

 

“Registration Statement” means any registration statement filed by REIT with the
SEC in compliance with the Securities Act for a public offering and sale of
Common Shares (other than a registration statement on Form S-4 or Form S-8, or
their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity),
as amended or supplemented, including all materials incorporated by reference in
such registration statement.

 

“REIT” is defined in the preamble to this Agreement.

 

“REIT Indemnified Party” is defined in Section 5.2.

 

“Registrable Securities” mean all of the Common Shares (but not including the
Lock-Up Shares until after the end of the Lock-Up Period) owned by Shareholders
and their successors and Permitted Transferees (including any shares of
beneficial interest issued in respect thereof as a result of any stock split,
stock dividend, share exchange, merger, consolidation or similar
recapitalization); provided, however, that such Common Shares shall cease to be
Registrable Securities hereunder, as of any date, when: (a) a Registration
Statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and such Registrable Securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such Registrable Securities shall have been
otherwise transferred pursuant to Rule 144 under the Securities Act (or any
similar provisions thereunder, but not Rule 144A) and new certificates (or
notations in book-entry form) for them not bearing a legend restricting further
transfer shall have been delivered by REIT or its transfer agent and subsequent
public distribution of them shall not require registration under the Securities
Act; (c) such Registrable Securities are saleable immediately in their entirety
without condition or limitation pursuant to Rule 144 under the Securities Act;
or (d) such Registrable Securities shall have ceased to be outstanding.  For the
avoidance of doubt, Lock-Up Shares (including any shares of beneficial interest
issued in respect thereof as a result of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization) become Registrable
Securities

 

5

--------------------------------------------------------------------------------


 

as of the end of the Lock-Up Period provided the requirements of this definition
are otherwise satisfied.

 

“Rules” is defined in Section 7.4(c)(i).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Shareholder” is defined in the preamble to this Agreement.

 

“Shareholder Indemnified Party” is defined in Section 5.1.

 

“Shelf Offering” is defined in Section 4.2.

 

“Shelf Registration” is defined in Section 3.1(a).

 

“Stock Exchange” shall mean the national securities exchange, as defined under
the Exchange Act.

 

“Transaction Agreement” is defined in the recitals.

 

“Transfer” means, with respect to Lock-Up Shares, (a) any sale, assignment,
bequest, conveyance, devise, gift (outright or in trust), pledge, encumbrance,
hypothecation, mortgage, exchange, transfer or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) any interest (legal or
beneficial) in any Lock-Up Shares or (b) any equity or other interest (legal or
beneficial) in the Person holding the Lock-Up Shares if substantially all of the
assets of that Person consist of Lock-Up Shares; provided, however, that the
term “Transfer” does not include any revocable proxy granted by a Person or any
exercise of rights by an executor, administrator, trustee, committee, guardian,
conservator or receiver of a Shareholder or a Permitted Transferee, including
the sale of Lock-Up Shares to pay any applicable estate taxes.

 

“TRUST” is defined in the preamble to this Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering.

 

ARTICLE II

 

LOCK-UP AGREEMENT

 

Section 2.1                                    Restrictions on Transfer of
Common Shares.  TRUST agrees that, during the Lock-Up Period, it will not
Transfer any Lock-Up Shares or publicly announce an intention to effect any
Transfer of Lock-Up Shares other than a Permitted Transfer; provided, however,
that it shall be a pre-condition to any Permitted Transfer that each Permitted
Transferee agrees in writing to be bound by the restrictions set forth in this
Section 2.1.

 

6

--------------------------------------------------------------------------------


 

Section 2.2                                    Legend.  All certificates or
book-entries evidencing Lock-Up Shares shall bear a legend substantially in the
following form (or in such other form as the Board of Trustees of REIT may
determine):

 

THE SECURITIES REPRESENTED BY THIS [CERTIFICATE/BOOK-ENTRY] ARE SUBJECT TO
RESTRICTIONS ON TRANSFER SPECIFIED IN A REGISTRATION RIGHTS AND LOCK-UP
AGREEMENT WITH SENIOR HOUSING PROPERTIES TRUST, AS THE SAME MAY BE AMENDED AND
MODIFIED FROM TIME TO TIME, AND SENIOR HOUSING PROPERTIES TRUST RESERVES THE
RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SPECIFIED CONDITIONS HAVE
BEEN FULFILLED.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY SENIOR HOUSING
PROPERTIES TRUST TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

Section 2.3                                    Stop Transfer.  REIT and its
transfer agent are hereby authorized to decline to make any Transfer of Lock-Up
Shares if such Transfer would constitute a violation or breach of Section 2.1
and TRUST agrees and consents to the entry of stop transfer instructions with
REIT’s transfer agent and registrar against any Transfer of the Lock-Up Shares
not made in compliance with Section 2.1.

 

ARTICLE III

 

REGISTRATION RIGHTS

 

Section 3.1                                    Demand Registration.

 

(a)                       General Request for Registration.  At any time during
the Registration Period, any Shareholder may make a written demand for
registration under the Securities Act of all or part of the Registrable
Securities owned by such Shareholder.  Any such written demand for a
registration shall specify the number of Registrable Securities proposed to be
sold and the intended method(s) of distribution thereof.  REIT shall provide a
copy of any such written demand to each other Shareholder and each such other
Shareholder shall have the option to join in such demand for registration by
making its own written demand for a Demand Registration to REIT within five
(5) Business Days thereafter. The registration so demanded by Shareholder and
any other Shareholder is referred to herein as a “Demand Registration” and
Shareholders making such requests as “Demanding Shareholders.”  If REIT is
eligible to utilize a Registration Statement on Form S-3 to sell securities in a
secondary offering on a delayed or continuous basis in accordance with Rule 415
under the Securities Act (a “Shelf Registration”), any Demand Registration made
pursuant to this Section 3.1(a) shall, at the option of Demanding
Shareholder(s) holding a majority of the Registrable Securities subject to the
Demand Registration, be a demand for a Shelf Registration.  For the avoidance of
doubt, if a Shelf Registration is so requested pursuant to this Section 3.1(a),
any reference to a Demand Registration in this Agreement also refers to a Shelf
Registration.

 

(b)                       Underwritten Offering.  If Demanding
Shareholder(s) holding a majority of the Registrable Securities subject to the
Demand Registration so advise REIT as part

 

7

--------------------------------------------------------------------------------


 

of their written demand(s) for a Demand Registration, the offering of such
Registrable Securities pursuant to such Demand Registration shall be in the form
of an underwritten offering.  In such case, each Demanding Shareholder shall
enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such underwriting by Shareholders holding a majority
of the Registrable Securities subject to the Demand Registration (which
Underwriter(s) shall be reasonably acceptable to REIT), complete and execute any
questionnaires, powers of attorney, indemnities, lock-up agreements, securities
escrow agreements and other documents reasonably required or which are otherwise
customary under the terms of such underwriting agreement and furnish to REIT
such information as REIT may reasonably request in writing for inclusion in the
Registration Statement.

 

(c)                        Reduction of Offering.  If the managing
Underwriter(s) for a Demand Registration that is to be an underwritten offering
advise(s) REIT and each Demanding Shareholder that the dollar amount or number
of Registrable Securities which Demanding Shareholder(s) desire(s) to sell,
taken together with all other Common Shares or other securities which Demanding
Shareholder(s) have agreed may be included in the offering, exceeds the maximum
dollar amount or maximum number of Common Shares or other securities that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method or the probability of success of such
offering (such maximum dollar amount or maximum number of Common Shares or other
securities, as applicable, the “Maximum Number of Shares”), then REIT shall
include in such registration: (i) first, the Registrable Securities which
Demanding Shareholder(s) have demanded be included in the Demand Registration;
provided, however, if the aggregate number of Registrable Securities as to which
Demand Registration has been requested exceeds the Maximum Number of Shares,
then the number of Registrable Securities that may be included shall be reduced
to the Maximum Number of Shares and the participation in the Demand Registration
shall be allocated to Demanding Shareholders pro rata (in accordance with the
number of Registrable Securities which each Demanding Shareholder has requested
be included in the Demand Registration); (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Common Shares or other securities that REIT desires to sell that can be sold
without exceeding the Maximum Number of Shares; and (iii) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i) and (ii), the Common Shares or other securities for the account of
other security holders of REIT that can be sold without exceeding the Maximum
Number of Shares.

 

(d)                       Withdrawal.  In the case of a Demand Registration, if
a Demanding Shareholder disapproves of the terms of any underwriting or is not
entitled to include all of its Registrable Securities in any offering, Demanding
Shareholder may elect to withdraw from such offering no later than the time at
which the public offering price and underwriters’ discount are determined with
the Underwriter(s) by giving written notice to REIT and the Underwriter(s) of
its request to withdraw.  In such event, if there are no other Shareholders
included in the Demand Registration, REIT need not proceed with the offering. 
If Demanding Shareholder’s withdrawal is based on (i) a material adverse change
in circumstances with respect to REIT and not known to Demanding Shareholder at
the time Shareholder makes its written demand for such Demand Registration,
(ii) REIT’s failure to comply with its obligations under this Agreement or
(iii) a reduction pursuant to Section 3.1(c) of ten percent (10%) or more of the
number of Registrable Securities which Demanding Shareholder has requested be
included in the Demand Registration, such

 

8

--------------------------------------------------------------------------------


 

registration shall not count as a Demand Registration for purposes of
Section 4.1(a)(iii) or Section 4.1(a)(v).  If Demanding Shareholder’s withdrawal
is based on the circumstances described in clause (i) or (ii) of the preceding
sentence, REIT shall pay or reimburse all expenses otherwise payable or
reimbursable by Shareholder in connection with such Demand Registration pursuant
to Section 4.3 and such registration shall not count as a Demand Registration
for purposes of Section 4.1(a)(iii) or Section 4.1(a)(v).

 

Section 3.2                                    Piggy-Back Registration.

 

(a)                       Piggy-Back Rights.  If, at any time during the
Registration Period, REIT proposes to file a Registration Statement under the
Securities Act with respect to an offering of Common Shares, or securities or
other obligations exercisable or exchangeable for, or convertible into, Common
Shares, by REIT for its own account or for any other shareholder of REIT for
such shareholder’s account, other than a Registration Statement (i) filed in
connection with any employee benefit plan, (ii) for an exchange offer or
offering of securities solely to REIT’s existing shareholders, (iii) for an
offering of debt securities convertible into equity securities of REIT, (iv) for
a dividend reinvestment plan or (v) filed on Form S-4 (or successor form), then
REIT shall (x) give written notice of such proposed filing to each Shareholder
as soon as practicable but in no event less than ten (10) Business Days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter(s), if any, of
the offering and (y) offer to each Shareholder in such notice the opportunity to
register the sale of such number of its Registrable Securities as Shareholder
may request in writing within five (5) Business Days following receipt of such
notice (a “Piggy-Back Registration”).  If a Shareholder so requests to register
the sale of some of its Registrable Securities, REIT shall cause such
Registrable Securities to be included in the Registration Statement and shall
use commercially reasonable efforts to cause the managing Underwriter(s) of the
proposed underwritten offering to permit the Registrable Securities requested to
be included in the Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of REIT and other shareholders of REIT and
to permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof.  If the
Piggy-Back Registration involves one or more Underwriters, Shareholder shall
enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Piggy-Back Registration by REIT, complete and
execute any questionnaires, powers of attorney, indemnities, lock-up agreements,
securities escrow agreements and other documents reasonably required or which
are otherwise customary under the terms of such underwriting agreement and
furnish to REIT such information as REIT may reasonably request in writing for
inclusion in the Registration Statement or such information that is otherwise
customary.

 

(b)                       Reduction of Offering.  If the managing
Underwriter(s) for a Piggy-Back Registration that is to be an underwritten
offering advises REIT and the holders of Registrable Securities that the dollar
amount or number of Common Shares or other securities which REIT desires to
sell, taken together with Common Shares or other securities, if any, as to which
registration has been requested pursuant to written contractual arrangements
with Shareholders and other Persons, the Registrable Securities as to which
registration has been requested under this Section 3.2, and the Common Shares or
other securities, if any, as to which registration has been requested pursuant
to the written contractual demand or piggy-back

 

9

--------------------------------------------------------------------------------


 

registration rights of other shareholders of REIT, exceeds the Maximum Number of
Shares, then REIT shall include in any such registration:

 

(i)                         If the registration is undertaken for REIT’s
account: (x) first, the shares or other securities that REIT desires to sell
that can be sold without exceeding the Maximum Number of Shares; and (y) second,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (x), the shares or other securities, if any, including the
Registrable Securities, as to which registration has been requested pursuant to
written contractual piggy-back registration rights of security holders (pro rata
in accordance with the number of Common Shares or other securities which each
such person has actually requested to be included in such registration,
regardless of the number of shares or other securities with respect to which
such persons have the right to request such inclusion) that can be sold without
exceeding the Maximum Number of Shares; and

 

(ii)                      If the registration is a “demand” registration
undertaken at the demand of Persons, other than a Shareholder or Permitted
Transferee, pursuant to written contractual arrangements with such Persons, (x)
first, the Common Shares or other securities for the account of the demanding
Persons that can be sold without exceeding the Maximum Number of Shares; (y)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (x), the Common Shares or other securities that REIT
desires to sell that can be sold without exceeding the Maximum Number of Shares;
and (z) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (x) and (y), the shares or other securities,
if any, including the Registrable Securities, as to which registration has been
requested pursuant to written contractual piggy-back registration rights, which
other shareholders desire to sell (pro rata in accordance with the number of
Common Shares or other securities which each such Person has actually requested
to be included in such registration, regardless of the number of Common Shares
or other securities with respect to which such persons have the right to request
such inclusion) that can be sold without exceeding the Maximum Number of Shares.

 

(c)                        Withdrawal.  A Shareholder may elect to withdraw its
request for inclusion of its Registrable Securities in any Piggy-Back
Registration by giving written notice to REIT of such request to withdraw no
later than the time at which the public offering price and underwriters’
discount are determined with the Underwriter(s).  REIT may also elect to
withdraw from a registration at any time no later than the time at which the
public offering price and underwriters’ discount are determined with the
Underwriter(s).  If Shareholder’s withdrawal is based on (i) REIT’s failure to
comply with its obligations under this Agreement or (ii) a reduction pursuant to
Section 3.2(b) of ten percent (10%) or more of the number of Registrable
Securities which Shareholder has requested be included in the Piggy-Back
Registration, REIT shall pay or reimburse all expenses otherwise payable or
reimbursable by Shareholder in connection with such Piggy-Back Registration
pursuant to Section 4.3.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REGISTRATION PROCEDURES

 

Section 4.1                                    Filings; Information.  Whenever
REIT is required to effect the registration of any Registrable Securities
pursuant to ARTICLE III, REIT shall use its commercially reasonable efforts to
effect the registration and sale of such Registrable Securities in accordance
with the intended method(s) of distribution thereof as expeditiously as
practicable, and in connection with any such request:

 

(a)                       Filing Registration Statement.  REIT shall, as
expeditiously as possible and in any event within thirty (30) days after receipt
of a request for a Demand Registration pursuant to Section 3.1, prepare and file
with the SEC a Registration Statement on any form for which REIT then qualifies
or which counsel for REIT shall deem appropriate and which form shall be
available for the sale of all Registrable Securities to be registered thereunder
and the intended method(s) of distribution thereof, and shall use commercially
reasonable efforts to cause such Registration Statement to become and remain
effective for the period required by Section 4.1(c); provided, however, that:

 

(i)                         In the case of demand under Section 3.1 for a Shelf
Registration, the Registration Statement shall be on Form S-3;

 

(ii)                      REIT shall have the right to defer any Demand
Registration and any Piggy-Back Registration for a reasonable period of time if,
in the good faith judgment of the Board of Trustees or the officers of REIT (and
REIT shall furnish to the holders a confirmatory certificate signed by a
principal executive officer or principal financial officer of REIT), it would
(1) materially interfere with a significant acquisition, disposition, financing
or other transaction involving REIT, (2) result in the disclosure of material
information that REIT has a bona fide business purpose for preserving as
confidential that is not then otherwise required to be disclosed or (3) render
REIT unable to comply with requirements under the Securities Act or the Exchange
Act; in such event, (A) if the applicable Registration Statement has become
effective, each requesting Shareholder will forthwith discontinue (or cause the
discontinuance of) disposition of Registrable Securities until it is advised by
REIT that the use of such Registration Statement may be resumed or (B) each
requesting Shareholder shall be entitled to withdraw its request for the filing
of the applicable Registration Statement and, if such request is withdrawn, such
request shall not count as one of the permitted requests for registration
hereunder and REIT shall pay all customary costs and expenses in connection with
such withdrawn registration; provided, further, however, that REIT may not
exercise the right set forth in this subsection (ii) in respect of a request by
a Shareholder, for more than one hundred twenty (120) days in any 365-day period
in respect of a Demand Registration (including in such one hundred twenty (120)
days, any deferral under subsection (iv) of this Section 4.1(a) if the
Registration Statement was not timely filed thereunder);

 

11

--------------------------------------------------------------------------------


 

(iii)                   REIT shall not be obligated to effect any registration
of Registrable Securities upon receipt of a written demand for a Demand
Registration if REIT has already completed two (2) Demand Registrations
requested by a Shareholder within the past twelve (12) month period;

 

(iv)                  REIT shall not then be obligated to effect any
registration of Registrable Securities upon receipt of a written demand for a
Demand Registration if REIT shall furnish to Shareholders a certificate signed
by a principal executive officer or principal financial officer of REIT stating
that REIT expects to file, within ninety (90) days of receipt of the written
demand for a Demand Registration, a Registration Statement and offer to each
Shareholder the opportunity to register its Registrable Securities thereunder in
accordance with Section 3.2;

 

(v)                     REIT shall not be obligated to effect any registration
of Registrable Securities upon receipt of a written demand for a Demand
Registration from a Shareholder if REIT has, within the ninety (90) day period
preceding the date of the written demand for a Demand Registration, already
effected a Demand Registration;

 

(vi)                  REIT shall not be obligated to effect any registration of
Registrable Securities upon receipt of a written demand for a Demand
Registration if all Registrable Securities could be sold within ninety (90) days
pursuant to Rule 144 under the Securities Act; and

 

(vii)               REIT shall not be obligated to effect any registration of
Registrable Securities upon receipt of a written demand for a Demand
Registration if all Registrable Securities are proposed to be offered at an
expected aggregate offering price of less than $50.0 million (net of
registration expenses set forth in Section 4.3), provided, that this clause
(vii) shall not apply to a Shelf Registration.

 

(b)                       Copies.  If a Shareholder has included Registrable
Securities in a registration, REIT shall, prior to filing a Registration
Statement or Prospectus, or any amendment or supplement thereto, furnish to
Shareholder and its counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as Shareholder or counsel for
Shareholder may reasonably request in order to facilitate the disposition of the
Registrable Securities included in such registration.

 

(c)                        Amendments and Supplements.  If a Shareholder has
included Registrable Securities in a registration, REIT shall prepare and file
with the SEC such amendments, including post-effective amendments, and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until

 

12

--------------------------------------------------------------------------------


 

all Registrable Securities, and all other securities covered by such
Registration Statement, have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement (which period
shall not exceed the sum of one hundred eighty (180) days, plus any period
during which any such disposition is interfered with by any stop order or
injunction of the SEC or any Governmental Entity) or such securities have been
withdrawn.

 

(d)                       Notification.  If a Shareholder has included
Registrable Securities in a registration, after the filing of the Registration
Statement, REIT shall promptly, and in no event more than two (2) Business Days
after such filing, notify Shareholder of such filing, and shall further notify
Shareholder promptly and confirm such notification in writing in all events
within two (2) Business Days of the occurrence of any of the following: (i) when
such Registration Statement becomes effective; (ii) when any post-effective
amendment to such Registration Statement becomes effective; (iii) the issuance
or threatened issuance by the SEC of any stop order (and REIT shall use
reasonable best efforts to prevent the entry of such stop order or to remove it
if entered); and (iv) any request by the SEC for any amendment or supplement to
such Registration Statement or any Prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Shareholder
any such supplement or amendment; except that before filing with the SEC a
Registration Statement or Prospectus or any amendment or supplement thereto,
including documents incorporated by reference, REIT shall furnish to Shareholder
and to its counsel, copies of all such documents proposed to be filed
sufficiently in advance of filing to provide Shareholder and its counsel with a
reasonable opportunity to review such documents and comment thereon, and REIT
shall not file any Registration Statement or Prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which
Shareholder or its counsel shall reasonably object.

 

(e)                        State Securities Laws Compliance.  If a Shareholder
has included Registrable Securities in a registration, REIT shall use
commercially reasonable efforts to (i) register or qualify the Registrable
Securities covered by the Registration Statement under such securities or “blue
sky” laws of such jurisdictions in the United States as Shareholder (in light of
the intended plan of distribution) may request and (ii) take such action
necessary to cause such Registrable Securities covered by the Registration
Statement to be registered with or approved by such other federal or state
authorities as may be necessary by virtue of the business and operations of REIT
and do any and all other acts and things that may be necessary or advisable to
enable Shareholder to consummate the disposition of such Registrable Securities
in such jurisdictions; provided, however, that REIT shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4.1(e) or subject itself
to taxation in any such jurisdiction.

 

(f)                         Agreements for Disposition.  If a Shareholder has
included Registrable Securities in a registration, (i) REIT shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and use commercially reasonable efforts to take such other
actions as are required in order to expedite or facilitate the disposition of
such Registrable Securities and (ii) the representations, warranties and
covenants

 

13

--------------------------------------------------------------------------------


 

of REIT in any underwriting agreement which are made to or for the benefit of
any Underwriters, to the extent applicable, shall also be made to and for the
benefit of applicable Shareholders.  For the avoidance of doubt,
Shareholder(s) may not require REIT to accept terms, conditions or provisions in
any such agreement which REIT determines are not reasonably acceptable to REIT,
notwithstanding any agreement to the contrary herein.  No Shareholder shall be
required to make any representations or warranties in the underwriting agreement
except as reasonably requested by the Underwriters or REIT and, if applicable,
with respect to Shareholder’s organization, good standing, authority, title to
Registrable Securities, lack of conflict of such sale with Shareholder’s
material agreements and organizational documents, and with respect to written
information relating to Shareholder that Shareholder has furnished in writing
expressly for inclusion in such Registration Statement, in each case, as
applicable to Shareholder.  Each Shareholder, however, shall agree to such
covenants and indemnification and contribution obligations for selling
stockholders as are reasonable and customarily contained in agreements of that
type.

 

(g)                        Cooperation.  REIT shall cooperate in any offering of
Registrable Securities under this Agreement, which cooperation shall include,
without limitation, the preparation of the Registration Statement with respect
to such offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors.  Each Shareholder shall cooperate in the preparation of the
Registration Statement and other documents relating to any offering in which it
includes securities pursuant to this Agreement.  If a Shareholder has included
Registrable Securities in a registration, Shareholder shall also furnish to REIT
such information regarding itself, the Registrable Securities held by it, and
the intended method(s) of disposition of such securities as REIT and/or its
counsel shall reasonably request in order to assure full compliance with
applicable provisions of the Securities Act and the Exchange Act in connection
with the registration of the Registrable Securities.

 

(h)                       Records.  If a Shareholder has included Registrable
Securities in a registration, upon reasonable notice and during normal business
hours, subject to REIT receiving any customary confidentiality undertakings or
agreements, REIT shall make available for inspection by Shareholders, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by a
Shareholder or any Underwriter, all relevant financial and other records,
pertinent corporate documents and properties of REIT as shall be necessary to
enable them to exercise their due diligence responsibility, and shall cause
REIT’s officers, directors and employees to supply all information reasonably
requested by Shareholder in connection with such Registration Statement.

 

(i)                           Opinions and Comfort Letters.  If a Shareholder
has included Registrable Securities in a registration, REIT shall use
commercially reasonable efforts to furnish to each Shareholder signed
counterparts, addressed to Shareholder, of (i) any opinion of counsel to REIT
delivered to any Underwriter and (ii) any comfort letter from REIT’s independent
public accountants delivered to any Underwriter; provided, however, that counsel
to the Underwriter shall have exclusive authority to negotiate the terms
thereof.  In the event no legal opinion is delivered to any Underwriter, REIT
shall furnish to a Shareholder, at any time that Shareholder elects to use a
Prospectus in connection with an offering of Shareholder’s Registrable
Securities,

 

14

--------------------------------------------------------------------------------


 

an opinion of counsel to REIT to the effect that the Registration Statement
containing such Prospectus has been declared effective, that no stop order is in
effect, and such other matters as Persons holding a majority of the Registrable
Securities subject to the registration may reasonably request as would
customarily have been addressed in an opinion of counsel to REIT delivered to an
Underwriter.

 

(j)                          Earning Statement.  REIT shall comply with all
applicable rules and regulations of the SEC and the Securities Act, and make
generally available to its shareholders, as soon as practicable, an earning
statement satisfying the provisions of Section 11(a) of the Securities Act,
provided that REIT will be deemed to have complied with this Section 4.1(j) if
the earning statement satisfies the provisions of Rule 158 under the Securities
Act.

 

(k)                       Listing.  REIT shall use commercially reasonable
efforts to cause all Registrable Securities included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar shares of REIT are then listed or designated or, if no such similar
securities are then listed or designated, in a manner satisfactory to each
Shareholder whose Registrable Securities are included in the registration.

 

Section 4.2                                    Shelf Offering.  In the event
that a Registration Statement with respect to a Shelf Registration is effective,
each Shareholder may make a written request to sell pursuant to an offering
(including an underwritten offering) Registrable Securities available for sale
pursuant to such Registration Statement (a “Shelf Offering”) so long as such
Registration Statement remains in effect and to the extent permitted under the
Securities Act.  Any written request for a Shelf Offering shall specify the
number of Registrable Securities proposed to be sold and the intended
method(s) of distribution thereof.  Upon receipt of a written request for a
Shelf Offering, REIT shall, as expeditiously as possible, use its commercially
reasonable efforts to facilitate such Shelf Offering.

 

Section 4.3                                    Registration Expenses.  Except to
the extent expressly provided by Section 3.1(d) or Section 3.2(c) or in
connection with a Piggy-Back Registration relating to a registration by REIT on
its own initiative (and not as a result of any other person’s or entity’s right
to cause REIT to file, cause and effect a registration of REIT securities) and
for REIT’s own account (in which case REIT will pay all customary costs and
expenses of registration), each Shareholder whose Registrable Securities are
included in the registration shall pay, or promptly reimburse REIT for, its pro
rata share of all customary costs and expenses incurred in connection with any
Demand Registration effected pursuant to Section 3.1 or Piggy-Back Registration
pursuant to Section 3.2, such pro rata share to be in proportion to the number
of shares Shareholder is selling, after giving effect to any reduction pursuant
to Section 3.1(c) or Section 3.2(b), in such Demand or Piggy-Back Registration
relative to the total number of shares being sold in the registration, of all
customary costs and expenses incurred in connection with such registration, in
each case whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) fees imposed by the
Financial Industry Regulatory Authority, Inc.; and (v) fees and disbursements of
counsel for REIT and fees and expenses for independent registered public
accountants retained by REIT (including the expenses or costs associated with
the delivery of

 

15

--------------------------------------------------------------------------------


 

any opinions or comfort letters requested pursuant to Section 4.1(i)).  REIT
shall have no obligation to pay for the fees and expenses of counsel
representing Shareholder(s) in any Demand Registration or Piggy-Back
Registration.  REIT shall have no obligation to pay any underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
Shareholder, which underwriting discounts or selling commissions shall be borne
solely by Shareholder.  For the avoidance of doubt, Shareholder shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the shares being sold by any other Person.  Additionally, in an underwritten
offering, Shareholder, REIT and any other Person whose Common Shares or other
securities are included in the offering shall bear the expenses of the
Underwriter(s) pro rata in proportion to the respective amount of shares each is
selling in such offering.  For the avoidance of doubt, Shareholder shall have no
obligation to pay, and REIT shall bear, all internal expenses of REIT
(including, without limitation, all fees, salaries and expenses of its officers,
employees and management) incurred in connection with performing or complying
with REIT’s obligations under this Agreement.

 

Section 4.4                                    Information.  Each Shareholder
shall provide such information as may reasonably be requested by REIT, or the
managing Underwriter, if any, in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the registration of any of its Registrable Securities under the
Securities Act pursuant to this Agreement and in connection with REIT’s
obligation to comply with federal and applicable state securities laws.

 

Section 4.5                                    Shareholder Obligations.  No
Shareholder may participate in any underwritten offering pursuant to this
Agreement unless Shareholder (i) agrees to only sell Registrable Securities on
the basis reasonably provided in any underwriting agreement and (ii) completes,
executes and delivers any and all questionnaires, lock-up agreements, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably or customarily required by or under the terms of any
underwriting agreement or as reasonably requested by REIT.

 

Section 4.6                                    Lock-Up in an Underwritten Public
Offering.  If requested by the Underwriter(s) of a registered underwritten
public offering of securities of REIT, a Shareholder will enter into a lock-up
agreement in customary form pursuant to which it shall agree not to offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer, dispose of or hedge,
directly or indirectly, or enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Common Shares or other securities of REIT or any securities convertible into
or exercisable or exchangeable for Common Shares or other securities of REIT
(except as part of such registered underwritten public offering or as otherwise
permitted by the terms of such lock-up agreement) for a lock-up period that is
customary for such an offering.

 

16

--------------------------------------------------------------------------------


 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1                                    Indemnification by REIT.  REIT
shall, to the extent permitted by applicable Law, indemnify and hold harmless
each Shareholder, its subsidiaries, each of their respective directors,
trustees, officers, employees, representatives and agents in their capacity as
such and each Person, if any, who controls a Shareholder within the meaning of
the Securities Act or the Exchange Act, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Shareholder
Indemnified Parties”) from and against any and all damages, claims, losses,
expenses, costs, obligations and liabilities, including liabilities for all
reasonable attorneys’, accountants’, and experts’ fees and expenses
(collectively, “Covered Liabilities”), suffered, directly or indirectly, by any
Shareholder Indemnified Party by reason of or arising out of any untrue
statement or alleged untrue statement of any material fact contained or
incorporated by reference in the Registration Statement under which the sale of
Registrable Securities was registered under the Securities Act (or any amendment
thereto), or any Prospectus, preliminary Prospectus, or free writing prospectus
(as defined in Rule 405 promulgated under the Securities Act) relating to such
Registration Statement, or any amendment thereof or supplement thereto, or by
reason of or arising out of the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or any amendment or supplement thereto,
in the light of the circumstances under which they were made), not misleading;
provided, however, that (i) REIT will not be liable in any such case to the
extent that any such Covered Liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made or
incorporated by reference in such Registration Statement, Prospectus,
preliminary Prospectus, free writing prospectus, amendment or supplement in
reliance upon and in conformity with information furnished to REIT by or on
behalf of such Shareholder expressly for use in such document or documents and
(ii) the indemnity agreement contained in this Section 5.1 shall not apply to
amounts paid in settlement of any such Covered Liability if such settlement is
effected without the consent of REIT (which consent shall not be unreasonably
withheld).  The indemnity in this Section 5.1 shall remain in full force and
effect regardless of any investigation made by or on behalf of any Shareholder
Indemnified Person.  For the avoidance of doubt, REIT and its subsidiaries are
not “Shareholder Indemnified Parties.”

 

Section 5.2                                    Indemnification by Shareholders. 
Each Shareholder shall, severally and not jointly, to the extent permitted by
applicable Law, indemnify and hold harmless REIT, its subsidiaries each of their
respective trustees, directors, officers, employees, representatives and agents,
in their capacity as such and each Person, if any, who controls REIT within the
meaning of the Securities Act or the Exchange Act, and the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “REIT
Indemnified Parties”) from and against any and all Covered Liabilities suffered,
directly or indirectly, by any REIT Indemnified Party by reason of or arising
out of any untrue statement or alleged untrue statement or omission or alleged
omission contained or incorporated by reference in the Registration Statement
under which the sale of Registrable Securities was registered under the
Securities Act (or any amendment thereto), or any Prospectus, preliminary
Prospectus, or free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) related to such Registration Statement or any amendment
thereof or supplement thereto, in reliance upon and in

 

17

--------------------------------------------------------------------------------


 

conformity with information furnished to REIT by such Shareholder expressly for
use therein; provided, however, that (i) the indemnity agreement contained in
this Section 5.2 shall not apply to amounts paid in settlement of any such
Covered Liability if such settlement is effected without the consent of such
Shareholder (which consent shall not be unreasonably withheld), and (ii) in no
event shall the total amounts payable in indemnity by a Shareholder under this
Section 5.2 exceed the net proceeds received by such Shareholder in the
registered offering out of which such Covered Liability arises.  The indemnity
in this Section 5.2 shall remain in full force and effect regardless of any
investigation made by or on behalf of any REIT Indemnified Person.  For the
avoidance of doubt, a Shareholder is not a “REIT Indemnified Party.”

 

Section 5.3                                    Contribution. If the
indemnification provided for in Section 5.1 or Section 5.2 is unavailable,
because it is prohibited or restricted by applicable Law, to an indemnified
party under either such Section in respect of any Covered Liabilities referred
to therein, then in order to provide for just and equitable contribution in such
circumstances, each party that would have been an indemnifying party thereunder
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such Covered
Liabilities in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and such indemnified party on the
other in connection with the untrue statement or omission, or alleged untrue
statement or omission, which resulted in such Covered Liabilities, as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or such indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  REIT and Shareholders agree that it would not be just and equitable
if contribution pursuant to this Section 5.3 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 5.3.  For the
avoidance of doubt, the amount paid or payable by an indemnified party as a
result of the Covered Liabilities referred to in this Section 5.3 shall include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating, preparing or defending, settling or satisfying
any such Covered Liability. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

Section 5.4                                    Certain Limitations, Etc.  The
amount of any Covered Liabilities for which indemnification is provided under
this Agreement shall be net of (i) any amounts actually recovered or recoverable
by the indemnified parties under insurance policies and (ii) other amounts
actually recovered by the indemnified party from third parties, in the case of
(i) and (ii), with respect to such Covered Liabilities.  Any indemnifying party
hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto.  If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial

 

18

--------------------------------------------------------------------------------


 

payment of such indemnifiable loss and the amount received from the third party
exceeds the remaining unpaid balance of such indemnifiable loss, then the
indemnified party shall promptly remit to the indemnifying party the excess of
(i) the sum of the amount theretofore paid by such indemnifying party in respect
of such indemnifiable loss plus the amount received from the third party in
respect thereof, less (ii) the full amount of such Covered Liabilities.

 

ARTICLE VI

 

UNDERWRITING AND DISTRIBUTION

 

Section 6.1                                    Rule 144.  REIT covenants that it
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as any Shareholder may
reasonably request, all to the extent required from time to time to enable such
Shareholder to sell its Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, or any similar provision thereto, but not Rule 144A.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows: (i) on the date delivered, if personally delivered; (ii) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (iii) on the next Business Day after being sent
by recognized overnight mail service specifying next Business Day delivery, in
each case with delivery charges pre-paid and addressed to the following
addresses:

 

(a)                       If to any Shareholder, to:

 

c/o Reit Management & Research LLC
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn: President
Facsimile: (617) 928-1305

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA 02116
Attn: Margaret R. Cohen
Facsimile: (617) 305-4859

 

19

--------------------------------------------------------------------------------


 

Saul Ewing LLP
500 E. Pratt Street, Suite 900
Baltimore, MD 21202-3133
Attn: Eric G. Orlinsky, Esq.
Facsimile: (410) 332-8688

 

(b)                       If to REIT, to:

 

Senior Housing Properties Trust
Two Newton Place
255 Washington Street
Suite 300
Newton, MA 02458
Attn: President
Facsimile: (617) 796-8349

 

with copies (which shall not constitute notice) to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attn: Richard Teller
Facsimile: (617) 338-2880

 

Venable LLP
750 E. Pratt Street, Suite 900
Baltimore, MD 21202
Attn: James J. Hanks, Jr., Esq.
Facsimile: (410) 244-7742

 

Section 7.2                                    Assignment; Successors; Third
Party Beneficiaries.  Except as set forth in this Section 7.2, this Agreement
and the rights, interests and obligations of the parties hereunder may not
assigned, transferred or delegated.  This Agreement and the rights, interests
and obligations of REIT hereunder may be assigned, transferred or delegated by
REIT to a successor of REIT by operation of law or to a Person who succeeds to
all or substantially all the assets of REIT, which successor or Person agrees in
a writing delivered to Shareholder to be subject to and bound by all interests
and obligations set forth in this Agreement.  This Agreement and the rights,
interests and obligations of each Shareholder hereunder may be assigned,
transferred or delegated by such Shareholder, in whole or in part, only in
conjunction with and only to the extent of any Transfer of Registrable
Securities to a Person that is a Permitted Transferee of such Shareholder, which
Permitted Transferee agrees in a writing delivered to REIT to be subject to and
bound by all interests and obligations set forth in this Agreement, whereupon
any such Permitted Transferee will have all rights, interests and obligations
hereunder in addition to such Shareholder to the extent that such Shareholder
continues to own Common Shares.  This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns.  Except as provided in ARTICLE V and Section 7.4(c), this
Agreement (including the documents and instruments referred to in

 

20

--------------------------------------------------------------------------------


 

this Agreement) is not intended to and does not confer upon any Person other
than the Parties any rights or remedies under this Agreement.

 

Section 7.3                                    Prior Negotiations; Entire
Agreement.  This Agreement and the Transaction Agreement (including the
documents and instruments referred to in this Agreement or the Transaction
Agreement or entered into in connection therewith) constitute the entire
agreement of the Parties and supersede all prior agreements, arrangements or
understandings, whether written or oral, between the Parties with respect to the
subject matter of this Agreement.

 

Section 7.4                                    Governing Law; Venue;
Arbitration.

 

(a)                       Governing Law.  This Agreement and any Dispute,
whether in contract, tort or otherwise, shall be governed by and construed in
accordance with the Laws of the State of Maryland without regard to principles
of conflicts of law.

 

(b)                       Venue.  Each Party agrees that it shall bring any
Proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contemplated hereby exclusively in the courts of the State
of Maryland and the Federal courts of the United States, in each case, located
in the City of Baltimore (the “Chosen Courts”).  Solely in connection with
claims arising under this Agreement or the transactions contemplated hereby,
each Party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of the Chosen Courts, (ii) agrees not to commence any such
Proceeding except in such courts, (iii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such Proceeding in the Chosen Courts, (iv) waives,
to the fullest extent permitted by Law, the defense of an inconvenient forum to
the maintenance of such Proceeding and (v) agrees that service of process upon
such Party in any such Proceeding shall be effective if notice is given in
accordance with Section 7.1.  Nothing in this Agreement will affect the right of
any Party to serve process in any other manner permitted by Law.  A final
judgment in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  Notwithstanding anything herein to the
contrary, if a demand for arbitration of a Dispute is made pursuant to
Section 7.4(c), this Section 7.4(b) shall not pre-empt resolution of the Dispute
pursuant to Section 7.4(c).

 

(c)                        Arbitration.

 

(i)                         Any disputes, claims or controversies arising out of
or relating to this Agreement or the transactions contemplated hereby, including
any disputes, claims or controversies brought by or on behalf of a Party or any
holder of equity interests (which, for purposes of this Section 7.4(c), shall
mean any holder of record or any beneficial owner of equity interests, or any
former holder of record or beneficial owner of equity interests) of a Party,
either on his, her or its own behalf, on behalf of a Party or on behalf of any
series or class of equity interests of a Party or holders of equity interests of
a Party against a Party or any of their respective trustees, directors, members,
officers, managers, agents or

 

21

--------------------------------------------------------------------------------


 

employees, including any disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement or the governing documents of a
Party, (all of which are referred to as “Disputes”) or relating in any way to
such a Dispute or Disputes shall, on the demand of any party to such Dispute or
Disputes, be resolved through binding and final arbitration in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 7.4(c).  For the avoidance of doubt, and not as a limitation,
Disputes are intended to include derivative actions against the trustees,
directors, officers or managers of a Party and class actions by a holder of
equity interests against those individuals or entities and a Party.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.  For purposes of this Section 7.4(c),
the term “equity interest” shall mean, in respect of TRUST or REIT, shares of
beneficial interest of TRUST or REIT, respectively.

 

(ii)                      There shall be three (3) arbitrators.  If there are
only two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
parties.  If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration. The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA.  If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator and if he/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

22

--------------------------------------------------------------------------------


 

(iii)                   The place of arbitration shall be Boston, Massachusetts
unless otherwise agreed by the parties.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.  For the avoidance of doubt, it is intended that
there shall be no depositions and no other discovery other than limited
documentary discovery as described in the preceding sentence.

 

(iv)                  In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the Laws of the State of Maryland.  Any
arbitration proceedings or award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and shall
state the findings of fact and conclusions of law on which it is based.  Any
monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Subject to Section 7.4(c)(vi), each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the thirtieth (30th) day following the date of the Award or such other date as
the Award may provide.

 

(v)                     Except to the extent expressly provided by this
Agreement or as otherwise agreed by the parties thereto, each party involved in
a Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of a party’s award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

 

(vi)                  Notwithstanding any language to the contrary in this
Agreement, the Award, including but not limited to any interim Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate
Rules”).  The Award shall not be considered final until after the time for
filing the notice of appeal pursuant to the Appellate Rules has expired. 
Appeals must be initiated within thirty (30) days of receipt of the Award by
filing a notice of appeal with any AAA office. Following the appeal process, the
decision rendered by the appeal tribunal may be entered in any court having
jurisdiction thereof.  For the avoidance of doubt, and despite any contrary
provision of the Appellate Rules, Section 7.4(c)(v) hereof shall apply to any
appeal pursuant to this Section and the appeal tribunal shall not render an
award that would include shifting of any costs or expenses (including attorneys’
fees) of any party.

 

(vii)               Following the expiration of the time for filing the notice
of appeal, or the conclusion of the appeal process set forth in
Section 7.4(c)(vi), the Award shall be final and binding upon the parties
thereto and shall

 

23

--------------------------------------------------------------------------------


 

be the sole and exclusive remedy between those parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by Law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(viii)            This Section 7.4(c) is intended to benefit and be enforceable
by the Parties and their respective holders of equity interests, trustees,
directors, officers, managers, members, agents or employees and their respective
successors and assigns, shall be binding upon the Parties and their respective
holders of equity interests, and be in addition to, and not in substitution for,
any other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

Section 7.5                                    Severability.  This Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law. If at any time subsequent to the date hereof, any provision of
this Agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or incapable of being enforced by any
rule of Law or public policy in any respect, such provision will be enforced to
the maximum extent possible given the intent of the Parties.

 

Section 7.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Party (including via
facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

 

Section 7.7                                    Construction.  Unless the context
otherwise requires, as used in this Agreement: (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written,” “in writing” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form; (v) words of one gender shall be construed
to apply to each gender; (vi) all pronouns and any variations thereof refer to
the masculine, feminine or neuter as the context may require; (vii) “Articles”
and “Sections,” refer to Articles and Sections of this Agreement unless
otherwise specified; (viii) “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement; (ix) “dollars” and “$” mean
United States Dollars; and (x) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends and such phrase
shall not mean simply “if.”

 

24

--------------------------------------------------------------------------------


 

Section 7.8                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any Party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at Law or in equity.

 

Section 7.9                                    Specific Performance.  The
Parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other applicable remedies at Law or equity, the Parties shall be
entitled to an injunction or injunctions, without proof of damages, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.

 

Section 7.10                             Further Assurances.  At any time or
from time to time after the date hereof, the Parties agree to cooperate with
each other, and at the request of any other Party, to execute and deliver any
further instruments or documents and to take all such further action as the
other Party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the Parties hereunder.

 

Section 7.11                             Exculpation.  NO TRUSTEE, OFFICER,
DIRECTOR, SHAREHOLDER, MEMBER, EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH PARTY.  ALL PERSONS DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK
ONLY TO THE ASSETS OF SUCH PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

Signatures appear on the next page

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Registration and Lock-Up
Agreement as of the date first above written.

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Name: Richard A. Doyle

 

 

Title: Treasurer and Chief Financial Officer

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH TRUST

 

 

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

Name: Jennifer B. Clark

 

 

Title: Vice President

 

 

 

 

 

 

BARRY M. PORTNOY

 

 

 

 

 

 

/s/ Barry M. Portnoy

 

 

 

 

 

 

 

 

ADAM D. PORTNOY

 

 

 

 

 

 

/s/ Adam D. Portnoy

 

[Signature Page to the Registration Rights and Lock-Up Agreement]

 

--------------------------------------------------------------------------------